Citation Nr: 1536540	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include an organic mental disorder, dizziness, black-outs, and/or impaired concentration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was previously before the Board in December 2011, when the Board reopened the claim and remanded it for further development. 


FINDING OF FACT

The Veteran's residuals of a head injury, to include an organic mental disorder, dizziness, black-outs, and/or impaired concentration were not manifested in service and, to the extent that he experiences them, are unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury, to include an organic mental disorder, dizziness, black-outs, and/or impaired concentration have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran asserts that he has residuals of a head injury, including an organic mental disorder, dizziness, black-outs, and/or impaired concentration as a direct result of his active service.  While the evidence reveals that the Veteran did experience a head injury in 1980 (sometimes erroneously reported as 1978 or 1979) when he was hit on the head while in active service, probative evidence of record does not etiologically link the Veteran's current health issues to his service or any incident therein.  Service treatment records are silent for treatment or a diagnosis of an organic mental disorder, or any of the head injury residuals which the Veteran has reported.  There is no evidence that the Veteran sought treatment for an organic mental disorder in service, or that he was clinically evaluated with anything else other than a normal psychiatric evaluation on his June 1981 separation examination.  As such, the Board finds the Veteran did not have an organic mental disorder in service. 

The facts above do not suggest the Veteran could to have a problem from the head injury.  In this regard, the Board notes that the Veteran is already receiving service connection for residuals of the 1980 head injury, which includes headaches, and has a separate evaluation for the scar which resulted from the injury. 

However, there is no continuity of symptomatology in the instant case.  The Board observes that the Veteran was never diagnosed with an organic mental disorder, dizziness, blackouts, and/or impaired concentration since his separation from service.  He filed a claim for head injury residuals in 1991, 10 years after separation from service.  The record shows that he did not seek or receive medical treatment for any head injury residuals in those 10 years.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board finds that there is no evidence of an organic mental disorder, dizziness, blackouts, and/or impaired concentration shown in-service.  The evidence of record also does not support the Veteran's contention that he has suffered a continuity of symptomatology since separation from active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current health issues and disorders and his active service. 

The Board acknowledges that the Veteran claims that he has an organic mental disorder, dizziness, blackouts, and/or impaired concentration are etiologically related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition. Lathan v. Brown, 7 Vet. App. 359 (1995).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of an etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

The medical opinions which exist in this case, and which consist of multiple VA examinations, does not support the Veteran's contentions.  The examiners opined that the Veteran did not experience an organic mental disorder, dizziness, blackouts, and/or impaired concentration, or any other residuals of a head injury.  The examiners have opined over and over again that the Veteran did experience a mild traumatic head injury (TBI) in active service, but that the TBI resolved without residuals, and that the Veteran's headaches most likely stemmed from his overuse of analgesic medication.  The examiners have all opined that the Veteran's depressive disorder, symptoms of impaired concentration, attention, and memory, as well as behavioral issues all had their onset post-service, and all were impacted by his alcohol substance abuse and by his psychological and economic circumstances.  The examiners opined that the Veteran showed malingering in respect to his physical and cognitive symptoms, as well as his ability to function, and that a definitive correlation between the Veteran's self-reported symptoms and  his head injury could not be established, as the Veteran had multiple physical, psychological, and socioeconomic issues which could be responsible for his symptoms.  See VA examinations in April 1991, January 2006, October 2007, December 2007, and February 2011 (with a February 2012 addendum).

The Board acknowledges that an April 1991 VA examiner diagnosed the Veteran with residuals of a head injury, including headaches, dizziness, depression, history of blackouts, difficulty concentrating, and possible organic brain syndrome.  However, the Board finds that examination less persuasive, as the examiner proceeded to refer the Veteran for more testing and another examination to rule out those diagnoses.  Another VA examination was conducted in April 1991, and that examination deficits consistent with a neurological impairment not accounted for by depression, it was not found that this impairment was the residual of a TBI, and his symptoms were not considered secondary to a head injury.  In addition, testing done in January 2006 showed that the Veteran's memory and cognitive problems correlated to his lower-range IQ, and were consistent with test results showing a neurological impairment.   

Here, the Board reiterates that no medical opinion exists which would support the Veteran's contentions that his multiple problems are related to, or stem from, his 1980 head injury.  While the Veteran may, or may not, have these problems, even if the Board assumes that he currently has these problems the medical evidence, as a whole, stands against the proposition that any of these problems are as least as likely as not related to the injury from thirty-five years ago. 

Accordingly, while the Board understands the Veteran's concerns, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a head injury, to include an organic mental disorder, dizziness, black-outs, and/or impaired concentration, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for residuals of a head injury, to include an organic mental disorder, dizziness, black-outs, and/or impaired concentration, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


